DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 91-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yosuke et al. (JP Pub. 2016-157099, Applicant’s cited prior art.)
Regarding claim 1, Yosuke (fig. 1) discloses a toner supply apparatus comprising: a receiving device (developing unit D) including  a toner receiving opening (30, fig. 3) and a receiving device side guide (35d, 36d, fig. 1); and a toner cartridge (E) detachably mountable to the receiving device, the toner cartridge including a container (47) including an accommodating portion for accommodating toner, a discharge opening (49) for discharging the toner from the accommodating portion toward the receiving opening, and a toner cartridge side guide (42, 43) configured to be guided by the receiving device side guide (35d, 36d) ; and a shutter (53) including an engaging portion (53b), the shutter being movable relative to the container between a closed position for closing the discharge opening and an open position for opening the discharge opening, wherein the engaging portion is engageable with the receiving device side guide, and wherein, when the toner cartridge is dismounted from the receiving device, the engaging portion receives, by engagement with the receiving device side guide, a force for moving the shutter relative to the container from the open position to the closed position (par. 71-95.)
Regarding claim 81, Yosuke discloses wherein the toner cartridge is dismountable from the receiving device at least with a rotating operation, and wherein the engaging portion receives the force for closing the discharge opening with the rotating operation of the toner cartridge (par. 104-109.)
Regarding claim 82, Yosuke discloses wherein the engaging portion (53b) is disposed downstream of the toner cartridge side guide (35d, 36d) in a dismounting direction in which the toner cartridge is dismounted from the receiving device (fig. 6b.)
Regarding claim 83, Yosuke discloses wherein the toner cartridge side guide (35d, 36d) extends along the dismounting direction (fig. 9.)

Regarding claim 85, Yosuke discloses wherein the toner cartridge side guide includes at least one projection projecting in a longitudinal direction of the container (fig. 6b.)
Regarding claim 85, Yosuke discloses wherein a free end of the engaging portion (53b) is disposed outside of a side wall of the container in a longitudinal direction of the container (fig. 6b.)
Regarding claim 87, Yosuke discloses wherein the container is provided with a hand grip (44), and wherein, when the shutter is in the closed position, the hang grip is disposed upstream of a downstream end of the shutter (53) and downstream of the engaging portion in a closing direction in which the shutter moves to close the discharge opening (fig. 1.)
Regarding claim 88, Yosuke discloses wherein the hand grip has a U-shape (fig. 6a.)
Regarding claim 89, Yosuke discloses wherein the shutter (53) includes two engaging portions (53a, 53b) and wherein the engaging portions are provided at opposite sides of the shutter (par. 193.)
Regarding claim 90, Yosuke discloses wherein the shutter is provided with an extended portion extending over an entire area of the container in a longitudinal direction of the container, wherein the shutter is provided with at least two engaging portions (53a, 53b), and wherein the engaging portions are provided at opposite ends of the extended portion (par. 193.)
Regarding claim 91, Yosuke discloses wherein the container is provided with at least two projections (45) arranged along a longitudinal direction of the container (par. 79), wherein the receiving device includes a receiving device side shutter for opening and closing the receiving opening (par. 55), and a locking portion (270) for locking the receiving device side shutter at a position covering the receiving opening, and wherein the at least two projections are configured to unlock the locking portion (par. 348.)

Regarding claim 93, Yosuke discloses wherein the container has a substantially cylindrical shape (fig. 5.)
Regarding claim 94, Yosuke discloses wherein, when the toner cartridge is mounted to the receiving device, the engaging portion receives, by engagement with the receiving device side guide, a force for moving the shutter from the closed position toward the open position (par. 148.)
Regarding claim 95, Yosuke discloses wherein the engaging portion (53a, 53b) projects in a longitudinal direction of the container (fig. 5.)
Regarding claim 96, Yosuke discloses wherein the engaging portion is projected outward from a side wall of the container in the longitudinal direction of the container (fig. 5.)
Regarding claim 97, Yosuke discloses wherein the discharge opening (30) is provided at an outer circumferential surface of the container, and the shutter (53) is rotatable around the container along the outer circumferential surface of the container (fig. 3.)
Regarding claim 98, Yosuke discloses wherein the discharge opening (30) is disposed at a longitudinal center of the container (fig. 3.)
Regarding claim 99, Yosuke discloses wherein the receiving device (D) is a cartridge including a developing roller (24, fig. 3.)



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG X NGO/Primary Examiner, Art Unit 2852